FILED
                             NOT FOR PUBLICATION                            NOV 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KEITH A. BROWN,                                  No. 11-35862

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00382-EJL

  v.
                                                 MEMORANDUM *
TONY INGRAHM; KEVIN DUNTON,

               Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Idaho state prisoner Keith A. Brown appeals pro se from the district court’s

summary judgment dismissing his action brought under 42 U.S.C. § 1983 and

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
388 (1971) alleging false arrest and false imprisonment. We have jurisdiction

under 28 U.S.C. §1291. We review de novo. Jones v. Blanas, 393 F.3d 918, 926

(9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Brown failed

to raise a genuine dispute of material fact as to whether defendants, in applying for

Brown’s state and federal arrest warrants, “made deliberately false statements or

recklessly disregarded the truth . . . and that the falsifications were material to the

finding of probable cause.” Galbraith v. County of Santa Clara, 307 F.3d 1119,

1126 (9th Cir. 2002) (citation and internal quotation marks omitted). Brown’s

contention that defendant Ingrahm had a duty to return to the issuing judge and

request that the arrest warrant be vacated following subsequent investigation is

unpersuasive.

      The district court did not abuse its discretion in denying Brown’s motion to

strike pleadings, see Hambleton Bros. Lumber Co. v. Balkin Enters. Inc., 397 F.3d

1217, 1224 n.4 (9th Cir. 2005) (setting forth standard of review), or his request for

entry of default judgment against defendant Ingrahm, see Eitel v. McCool, 782

F.2d 1470, 1471 (9th Cir. 1986) (setting forth standard of review).

      AFFIRMED.




                                            2                                     11-35862